DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites small particles which are “obtainable” by means of a particular method.  It is unclear if the term “obtainable” indicates that the structure implied by the product-by-process limitations following this term can (but not must) be present, or if the term indicates that the implied structure must be present.  Therefore, the full metes and bounds of Claim 1 cannot be determined.  Claims 2-23 depend from or otherwise require all limitations of Claim 1, and are therefore similarly indefinite.
Regarding Claim 21, the term “especially” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vucak et al. (US 2014/0004348; cited in Applicant’s IDS).  
For the purpose of applying prior art under 35 U.S.C. 102(a)(1), the term “obtainable” in Claim 1 is interpreted as indicating that the structure implied by the product-by-process limitations following this term can (but not must) be present.  Any calcium carbonate meeting all compositional and structural limitations recited by Claim 1 preceding the term “obtainable” will be interpreted as reading on the claimed small particles.
Regarding Claim 1, Vucak teaches composite particles in which large particles are bonded to small particles.  The composite particles are used as a polymer additive (Abstract).  
The large particles have an average particle diameter in the range of 0.1 micron to 10 mm (p. 3, [0053]).  The large particles comprise at least one polymer (p. 4, [0070]).  
The small particles form an arrangement on the surface of the large particles and/or an inhomogenous distribution within the large particles (p. 3, [0057]).  
The small particles comprise at least one calcium salt (p. 6, [0095]) and have an average particle size ranging from 0.01 micron to 1.0 mm (p. 3, [0058]).  Calcium carbonate is a particularly preferred calcium salt (p. 10, [0171]).  Vucak’s calcium carbonate satisfies the compositional and structural limitations preceding the term “obtainable” and are therefore interpreted as reading on the claimed small particles as discussed above.
Regarding Claims 10 and 11, a very particularly preferred embodiment uses sphere-shaped calcium carbonate having an aspect ratio in the range of 1.0-1.25 (p. 6, [0097]-[0098]).  
Regarding Claim 12, the polymer making up the large particles is preferably thermoplastic (p. 4, [0071]).
Regarding Claim 13, it is particularly advantageous to use a resorbable polyester (p. 5, [0081]).  
Regarding Claims 14-16, particularly preferred resorbable polymers include poly-D-lactic acid (PDLA), poly-L-lactic acid (PLLA), and poly-D,L-lactic acid (PDLLA) having a number-average molecular weight most preferably ranging from 25,000-50,000 and having an inherent viscosity measured in chloroform at 25°C and 0.1% polymer concentration of 0.5-8.0 dL/g (p. 6, [0085], [0087]).  
Regarding Claim 17, the thermoplastic polymer making up the large particles may be a polyamide (p. 5, [0080]).
Regarding Claim 18, the thermoplastic polymer making up the large particles may be a polyurethane (p. 4-5, [0077]).
Regarding Claims 19 and 20, the weight fraction of polymer in the composite particles is preferably 70-90 wt% (p. 11, [0190]), indicating that the calcium carbonate will be present in amounts of 10-30 wt%.  Preferred polymers include PLLA (p. 6, [0086]).  In the alternative, Example 1 employs 16g PLA and 4g calcium carbonate (p. 14, [0232]-[0233]), indicating that PLA is present in the amount of 75 wt% and calcium carbonate is present in the amount of 25%.
Regarding Claim 21, Vucak teaches a method of using the composite particles described above as a polymer additive (p. 13, [0216]).
Regarding Claim 22, Vucak suggests using the composite particles described above for rapid prototyping, especially for laser sintering applications (p. 4, [0065]).  One of ordinary skill in the art will at once recognize that a rapid prototyping process involving laser sintering will necessarily result in an article which reads on a “component” as claimed.  Vucak does not disclose and/or is not limited to the types of components excluded from Claim 22.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 10-21 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Vucak in view of Passaretti (US 5,043,017; cited in Applicant’s IDS).  Claims 2-9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vucak in view of Passaretti.
For the purpose of applying prior art under 35 U.S.C. 103, the term “obtainable” is interpreted as requiring the structure implied by the product-by-process limitations recited in Claim 1.  In this case the product-by-process limitations suggest calcium carbonate particles which are coated with a composition comprising, based on its total weight, at least 0.1% by weight of at least one weak acid.  
Regarding Claims 1-7 and 23, Vucak teaches composite particles in which large particles are bonded to small particles.  The composite particles are used as a polymer additive (Abstract).  
The large particles have an average particle diameter in the range of 0.1 micron to 10 mm (p. 3, [0053]).  The large particles comprise at least one polymer (p. 4, [0070]).  
The small particles form an arrangement on the surface of the large particles and/or an inhomogenous distribution within the large particles (p. 3, [0057]).  
The small particles comprise at least one calcium salt (p. 6, [0095]) and have an average particle size ranging from 0.01 micron to 1.0 mm (p. 3, [0058]).  Calcium carbonate is a particularly preferred calcium salt (p. 10, [0171]).  
The presence of calcium carbonate in the composite particles provides pH stabilization for polymers containing acid groups or which may release acids under certain conditions.  Such polymers include polylactic acid (PLA) (p. 12, [0210]).  Vucak does not teach calcium carbonate particles coated with a composition comprising at least 0.1 wt% of at least one weak acid as claimed.
Passaretti teaches a form of calcium carbonate which has been acid-stabilized by the addition of one of a calcium-chelating agent and a conjugate base, such as sodium hexametaphosphate, followed by the addition of a weak acid such as phosphoric acid (Abstract).  Acid-stabilized calcium carbonate is obtained by mixing with at least about 0.1 wt% of a calcium-chelating agent or conjugate base and at least about 0.1 wt% of a weak acid (col. 4, lines 18-22).      
Calcium carbonate treated in this way is able to resist degradation in a mildly acidic environment and exhibits a buffering action between a calcium-chelating agent or conjugate base and a weak acid (col. 3, lines 61-68).  
It would have been obvious to one of ordinary skill in the art at the time of filing to treat Vucak’s calcium carbonate with at least about 0.1 wt% of a calcium-chelating agent or conjugate base and at least about 0.1 wt% of a weak acid in order to obtain acid-resistant calcium carbonate which is capable of exhibiting a buffering effect.  
Passaretti relates to calcium carbonate intended for use in paper making, whereas Vucak realtes to composite particles comprising calcium carbonate which are used as polymer additives.  Nevertheless, known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  To reject a claim based on this rationale, the Office must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the scope and content of the prior art, whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor, included a similar or analogous device (method, or product);
(2) a finding that there were design incentives or market forces which would have prompted adaptation of the known device (method, or product);
(3) a finding that the differences between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art;
(4) a finding that one of ordinary skill in the art, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art; and
(5) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
See MPEP 2143(I)(F).
Both Vucak and Passaretti disclose a similar product, i.e. particulate calcium carbonate intended for use in acidic environments.  See Vucak at page 12, [0210]; Passaretti at column 3, lines 61-68.  
Passaretti provides a design incentive which would have prompted adaptation of Vucak’s calcium carbonate particles.  As discussed above, Vucak suggests the use of calcium carbonate particles that provide pH stabilization for polymers which release acids under certain conditions, and Passaretti teaches a method for treating calcium carbonate that results in a product which is both stable in acidic environments and which exhibits a buffering action.  
The differences between Vucak and the claimed invention are encompassed by the treatment method described in Passaretti.  One of ordinary skill in the art, in view of the identified design incentives, could have predictably implemented the proposed modification of Vucak in view of Passaretti given that there are no appreciable differences in Vucak’s calcium carbonate and the calcium carbonate starting material used in Passaretti’s treatment method, and given that both references generally relate to the use of particulate calcium carbonate in acidic environments.  Therefore, Claims 1-7 are unpatentable over Vucak in view of Passaretti.
Regarding Claim 8, Passaretti’s calcium-chelating ligand may be EDTA, triethylenetetramine, diethylene triamine, o-phenanthroline, or oxalic acid (col. 4, lines 22-28).
Regarding Claim 9, The calcium-chelating agent or conjugate base is preferably present in amounts of 1-2 wt% and the weak acid is preferably present in amounts of 1-4 wt% (col. 4, lines 38-41), indicating that calcium carbonate is present in amounts of 94-98 wt%.  This is equivalent to approximately 1.02-2.12 parts by weight calcium-chelating agent or conjugate base and approximately 1.02-4.25 parts by weight weak acid per 100 parts calcium carbonate.
Regarding Claims 10 and 11, a very particularly preferred embodiment uses sphere-shaped calcium carbonate having an aspect ratio in the range of 1.0-1.25 (p. 6, [0097]-[0098]).  
Regarding Claim 12, the polymer making up the large particles is preferably thermoplastic (p. 4, [0071]).
Regarding Claim 13, it is particularly advantageous to use a resorbable polyester (p. 5, [0081]).  
Regarding Claims 14-16, particularly preferred resorbable polymers include poly-D-lactic acid (PDLA), poly-L-lactic acid (PLLA), and poly-D,L-lactic acid (PDLLA) having a number-average molecular weight most preferably ranging from 25,000-50,000 and having an inherent viscosity measured in chloroform at 25°C and 0.1% polymer concentration of 0.5-8.0 dL/g (p. 6, [0085], [0087]).  
Regarding Claim 17, the thermoplastic polymer making up the large particles may be a polyamide (p. 5, [0080]).
Regarding Claim 18, the thermoplastic polymer making up the large particles may be a polyurethane (p. 4-5, [0077]).
Regarding Claims 19 and 20, the weight fraction of polymer in the composite particles is preferably 70-90 wt% (p. 11, [0190]), indicating that the calcium carbonate will be present in amounts of 10-30 wt%.  Preferred polymers include PLLA (p. 6, [0086]).  In the alternative, Example 1 employs 16g PLA and 4g calcium carbonate (p. 14, [0232]-[0233]), indicating that PLA is present in the amount of 75 wt% and calcium carbonate is present in the amount of 25%.
Regarding Claim 21, Vucak teaches a method of using the composite particles described above as a polymer additive (p. 13, [0216]).
Regarding Claim 22, Vucak suggests using the composite particles described above for rapid prototyping, especially for laser sintering applications (p. 4, [0065]).  One of ordinary skill in the art will at once recognize that a rapid prototyping process involving laser sintering will necessarily result in an article which reads on a “component” as claimed.  Vucak does not disclose and/or is not limited to the types of components excluded from Claim 22.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT S JONES JR/Primary Examiner, Art Unit 1762